NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FISCHER S.A. COMERCIO, INDUSTRIA AND
AGRICULTURA AND CITROSUCO NORTH
AMERICA, INC.,
Plain,tiffs-Appellan,ts,
V.
UNITED STATES,
Defen,dant-Appellee,
AND _
FLORIDA CITRUS MUTUAL AND CITRUS WORLD,
INC.,
Defendan,ts-Appellees,
AND
A. DUDA & SONS AND SOUTHERN GARDENS
CITRUS PROCESSING CORPORATION,
Defendan,ts-Appellees.
2011-1152
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 08-CV-0277, Judge Greg0ry W. Car1nan.
ON MOTION

FISCHER SA COMERClO V. US 2
ORDER
The United States moves for a 30-day extension of
time, until July 2O, 2011, for all defendants-appellees to
file their briefs. Southern Gardens Citrus Proc:essing
Corporation and A. Duda & Sons move to substitute
MattheW J. lVIcConkey and Jeffery C. LoWe for Matthew
T. McGrath and Stephen W. Brophy as counsel of record.
Upon consideration thereof,
IT ls ORDERED THA'r:
(1) The motion for an extension of time is granted
The defendants-appellees briefs are due July 2O, 2011.
(2) The motion to substitute counsel is granted The
revised official caption is reflected above. Matthew J.
McConkey, Jeffery C. LoWe, MattheW T. McGrath and
Stephen W. Brophy should promptly file new entries of
appearance. ..
FoR THE CoUR'r
JUN 2 3 wl /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cc: Robert G. Kalik, Esq.
Patryk J. Drescher, Esq.
MattheW T. McGrath, Esq.
MattheW J. McConkey, Esq. 51 go
U.S. COUR`l' 0% APPEALS FOR
32 1 THE FEDERAL C|RCUlT
JUN 23 2011
.|AN HORBALY
CLEFI(